Citation Nr: 0522981	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  98-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for sclerosing cholangitis, 
claimed as secondary to service-connected parathyroid adenoma 
as a result of radiation exposure.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1960 to 
January 1961.  


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).   

The case has previously come before the Board.  In January 
2000, the Board denied service connection for primary 
sclerosing cholangitis, claimed as secondary to radiation 
exposure.  In September 2000, the Court vacated the Board's 
January 2000 decision.  In September 2002, the Board denied 
service connection for primary sclerosing cholangitis, 
claimed as secondary to radiation exposure. 

The Secretary filed an unopposed motion to remand and in 
December 2002, the Court vacated the September 2002 Board 
decision.  The Board remanded the matter to the agency of 
original jurisdiction (AOJ) in January 2004.  In October 
2004, the case was remanded to the AOJ for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appellant was afforded a travel Board hearing in January 
1999.  A transcript of the hearing has been associated with 
the claims file.  


FINDING OF FACT

Sclerosing cholangitis is not attributable to service or a 
service-connected disease or injury.  


CONCLUSION OF LAW

Sclerosing cholangitis is not was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in April 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the April 2004 
notice, the May 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Factual Background

Service medical records reflect that in March 1960, the 
appellant was treated for severe acne vulgaris of the back.  
He was given radiological therapy and several chronological 
medical entries reflect continued diagnoses of severe acne 
vulgaris and resulting lesions.  In May 1961, the appellant 
again complained of persistent acne of the back, and it was 
noted that he had had Kynex, radiological, and "usual" 
therapy, and that he would be placed on antogenous vaccine.

Thereafter, service records do not mention any additional 
radiological therapy to the appellant's back and there is no 
indication as to the dose of radiation the appellant 
sustained in the earlier therapy sessions, and no evidence of 
any gastrointestinal or other sequallae (e.g., burns, nausea, 
etc.).

On VA examination in February 1962, the appellant stated that 
while in service, he received a great deal of treatment for 
his acne, including what the examiner characterized as 
including considerable radiological treatment.  

A VA hospital summary for the period of June to August 1967 
reflects that the appellant reported a history of having had 
a right kidney stone removed in March 1967, and that one week 
prior to this admission, he again experienced hematuria and 
dull right costovertebral angle tenderness and ache.  
Examination at the time of admission was found to be entirely 
normal except for a scar on the right flank.  An intravenous 
pyelogram (IVP) was interpreted to reveal a stone in the left 
lower pole, right lower pole, of the right ureter with delay 
of function and then pointing of the stone on the right.  
Calcium and phosphorus studies revealed elevated calcium and 
lowered phosphorus levels repeatedly.  In June 1967, the 
appellant underwent a right ureterolithotomy and pelviotomy 
with "T" Tube intubation of the upper ureter, and in July 
1967, the tube was removed.

In August 1967, the appellant was found to have developed a 
right-side parathyroid adenoma.  It was noted that laboratory 
reports had detected continued elevated calcium and lowered 
phosphorus levels.  After surgical removal of the adenoma, a 
renal stone was determined to have moved down into his 
ureter, and with treatment the stone was passed 
spontaneously.  It was believed that the appellant had 
developed a post-calculous pyelonephritis and antibiotics 
were continued.  Thereafter, the appellant's condition 
gradually improved.  The diagnoses included hyperthyroidism, 
right ureteral and right renal stones, left renal stones, 
parathyroid adenoma, and atrophy of another parathyroid 
gland.  

A VA hospital summary dated in May 1969 notes that following 
the excision of a parathyroid tumor from near the lower pole 
of the thyroid gland on the right extending to the 
mediastinum, the appellant passed several calculi.  At that 
time, the appellant reported that an IVP revealed new calculi 
on the left, and that in August 1968, another IVP revealed 
negative findings.  Since that time, the appellant reported 
recurrent intermittent right flank pain with recurrent 
hematuria.  An IVP in May 1969 revealed a left upper pole 
renal calculus but otherwise negative findings.

VA inpatient treatment records dated in October 1979 reveal 
that the appellant underwent the excision of two sebaceous 
cysts on the upper back which were reportedly recurrent and 
examples of severe acne of the upper back status post 
multiple radiation treatments to the area.  The operative 
record indicates that the appellant's skin was noted to be 
very fibrotic and avascular, possibly secondary to radiation.

VA inpatient treatment records, dated from October 1988 to 
November 1988, reflect that the appellant was admitted with a 
two-week history of increasing epigastric pain, progressive 
jaundice, darkening of urine, a 22-pound weight loss over the 
previous six months, and marginal fevers with chills.  The 
abdomen was diffusely tender with right upper quadrant 
guarding but no peritoneal signs.  On October 18, 1988, the 
appellant underwent a surgical cholecystectomy, 
intraoperative cholangiogram, common duct resection, Roux-Y 
hepaticojejunostomy, and liver biopsy.  A U-tube was placed 
percutaneously through the liver, exiting through the left 
hepatic duct entering the jejunal loop and exiting several 
centimeters distal to the anastomosis and exiting 
percutaneously.  A JP tube was placed at the juncture of the 
superior surface of the liver and the U-tube.  The appellant 
was discharged with the U-tube in place.  The appellant was 
diagnosed to have nephrolithiasis, secondary to 
hypercalcemia.  It was also noted that the appellant had 
sclerosing cholangitis, borderline hypertension, and was 
status post resection of the parathyroid adenoma, 16 years 
earlier.

VA treatment records, dated from October 1988 to December 
1992, reflect continued treatment for post-surgical residuals 
and for primary sclerosing cholangitis.

The appellant sought service connection for primary 
sclerosing cholangitis in December 1992.  The appellant 
maintained that the condition was caused by radiation 
exposure that he had sustained while receiving therapy for 
his acne during service.  He reported that he received 
radiation two to three times a week for two and a half 
months, and that his entire torso - from the neck to the 
thighs, was exposed to the treatments.  He added that it was 
in March 1967 that he started demonstrating symptoms, which 
he believed were related to over exposure of radiation, 
consisting of renal calculi for which he had surgery at that 
time and again in June 1967.  He asserted that in August 
1967, he had exploratory surgery for a hyperparathyroid, 
which he asserted was related to radiation exposure.

In support of his December 1992 claim, the appellant provided 
copies of various articles in support of his claim that his 
primary sclerosing cholangitis was related to his radiation 
exposure during service.  The articles addressed the 
management of gastrointestinal injury associated with acute 
radiation syndrome, the relationship between hypercalcemia 
and bile flow and biliary calcium secretion, therapeutic 
radiation and hyperthyroidism, fundamentals of radiobiology, 
an overview of the biological effects of ionizing radiation, 
and the effects of exposure to low levels of ionizing 
radiation.

On VA radiological consultation in January 1994, it was noted 
that service medical records provided no evidence as to the 
amount or duration of any in-service radiological treatment.  
The radiological examiner indicated that review of the 
medical record revealed two statements taken from the 
appellant in 1960 of having received radiation therapy to his 
back for acne over a two-to-three month period.  However, 
nowhere in the chart, other than by the appellant's 
statement, was there documentation of such therapy.  From 
this basis and relying on the appellant's statements, the 
examiner believed that it was not readily apparent how much 
radiation therapy, both in terms of dosages and frequency, 
the appellant had received.  The examiner referred the claim 
to the radiation physicist who he believed to be the most 
appropriate individual to evaluate the issue of radiation-
induced pathology.

The February 1994 VA medical physicist reviewed the 
appellant's file in order to find evidence of the 
relationship between radiation therapy doses and his claimed 
conditions.  However, the examiner noted that it was very 
important to have the exact radiation dosages and the 
frequencies of such therapies.  From the information of 
record, the examiner was unable to ascertain the dosage 
sustained by the appellant, and he reported that it was 
difficult for him to establish a relationship between the 
radiation therapy and the claimed condition.

Upon VA gastroenterological consultation in July 1994, the 
examiner commented that there was no evidence to suggest that 
radiological therapy could cause primary sclerosing 
cholangitis, and that the cause of the disorder was unknown.

The appellant testified before a Veterans Law Judge at a 
personal hearing conducted at the RO in January 1999.  He 
testified that he had in-service radiological therapy for 
acne on his back during service in 1960, which lasted over a 
two-week period at the rate of every two days, and the 
process was repeated over another two-week period.  
Transcript at 3-4 (1999).  He stated that sclerosing 
cholangitis first manifested itself in severe form in 1988.  
Id. at 5.  He added that he began to have parathyroid 
problems in 1967.  Id.  He indicated that he had not been 
given more than two cycles of radiation treatments.  Id. at 
7.  He also maintained that the development of fibrotic 
tissue in the area of the radiation treatments was evidence 
that he had received excessive radiation.  Id at 10-11.  

In December 1998 letters, M. R. G., M.D., M.P.H., stated that 
there was no way of disproving that the appellant was 
overdosed with radiation in service, and that the overdose 
led to the development of a fibrotic skin condition and the 
parathyroid adenoma and all of its sequelae, including 
sclerosing cholangitis.  In substance, Dr. M. R. G. observed 
in his first letter that considerable radiological treatment 
was given during the appellant's military service, 
(referencing the special VA dermatological examination of 
March 1962).  He noted that although no records were 
maintained detailing the specific doses the appellant 
received, the history obtained indicates that the appellant 
received 12 x-ray treatments in two separate courses of 
therapy, and that the intensity of the dose was sufficient to 
have actually caused first and second degree burns to the 
appellant's back, neck and shoulders.  He added that the 
appellant had experienced medical problems which were, to a 
reasonable medical certainty, causally related to such 
treatment and that VA had confirmed and endorsed that the 
appellant had had excised, a parathyroid adenoma, which in 
turn had been causally related to radiation in the general 
area of the body of the thymus and thyroid, and from which 
the appellant had developed biliary lithiasis and renal 
lithiasis.  The examiner stated that sclerosing cholangitis 
was to a reasonable medical certainty a consequence of 
radiation therapy he had received while in service similar to 
hyperparathyroidism.  He added that the causal links 
described were well within the range of reasonable medical 
certainty.  

In a December 1998 addendum, Dr. M. R.G. noted that an August 
1989 article relative to therapeutic radiation and 
hyperparathyroidism (Archives of Internal Medicine, Volume 
149, "Therapeutic Radiation and Hyperparathyroidism") clearly 
established that the association between primary 
hyperparathyroidism and prior therapeutic radiation exposure, 
at least for this population of women, was confirmed.  He 
also observed that in 1991, a research article reported that 
in cases of radiation to the skin involving significant deep 
penetrating radiation, a very hard, wood-like plaque up to 
three centimeters thick was palpable in the skin areas 
affected, and that the appellant had been observed to have 
had tissue that was extremely fibrotic at the time a 
sebaceous cyst was removed.  Thus, according to Dr. M. R. G., 
it could be assumed that the appellant received significantly 
high doses of radiation, which resulted in a parathyroid 
adenoma, which in turn resulted in renal and biliary 
lithiasis, which led to sclerosing cholangitis.

By letter dated in September 1999, T. J. M., M.D., a 
Professor of Medicine at the Gastroenterology and Hepatology 
Department at H. M. C., stated that in addition to reviewing 
the appellant's history, he had consulted textbooks on 
Gastroenterology, Hepatology, General Medicine, and 
Endocrinology, as well as conducted a "MEDLINE" computer 
research inquiry on the association of sclerosing cholangitis 
and radiation exposure.  In substance, Dr. T. J. M. stated 
that the etiology of primary sclerosing cholangitis was 
unknown, but was believed to have an immunologic basis.  He 
noted that the relationship between hyperparathyroidism and 
biliary tract disease, including gallstones, was debatable, 
and that hyperparathyroidism was not mentioned as a risk 
factor in any of the reviewed textbooks, although there were 
reports of both positive and negative association between 
hyperparathyroidism and gallstone disease.  He added that, 
although Dr. M. R. G. had observed that hypercalcemia could 
cause biliary tract disease by increasing bile lithogenicity 
and that there was some experimental evidence to support this 
proposition, the medical correction of the appellant's 
hypercalcemia and hyperparathyroidism had occurred 
approximately 20 years before the onset of liver disease.  
Dr. T. J. M. was skeptical of the proffered etiologic link 
between the corrected hyperparathyroidism/hypercalcemia and 
the appellant's sclerosing cholangitis, as the cause of the 
latter disorder was unknown and he could find no information 
in the literature or through computerized research on such a 
linkage, and that the linkage between sclerosing cholangitis 
and radiation enteritis had not been established.  He added 
that, specifically with regard to the appellant, if he had 
been treated with a deeply penetrating form of radiation 
therapy which could have accounted for his liver disease, 
symptoms of acute radiation sickness would have been expected 
which were not apparent on review of the appellant's records.  
He opined that a causal relationship between the appellant's 
parathyroid adenoma and hypercalcemia and his later 
development of primary sclerosing cholangitis 20 years later 
was remote.  

In a private June 2001 opinion, C. N. B., M.D., reported that 
he had conducted a personal interview with the appellant, and 
that he had reviewed the procedural evidence of record, x-ray 
reports, laboratory reports, the submitted opinions from Drs. 
M. R. G. and T. J. M. and that he conducted a review of 
unspecified medical literature.  Dr. C. N. B. noted that the 
appellant had a service induced parathyroid adenoma, caused 
by in-service radiation therapy, and that it was known that 
parathyroid adenomas caused hypercalcemia.  He added that a 
medical textbook noted that nephrolithiasis was not 
specifically associated with hyperparathyroidism but was most 
common in this setting, thus causing Dr. C. N. B. to conclude 
that it was clear that the appellant's hyperparathyroidism 
secondary to radiation likely caused his nephrolithiasis.  He 
stated that it appeared that in late 1988, the appellant had 
experienced gallstones, which would have produced an 
obstruction that would have in turn produced a bacterial 
infection leading to cholangitis.  

In May 2002, J. R. L., M.D., Professor of Medicine and 
Surgery and Director of the Gastroenterology, Hepatology and 
Nutrition Division U. M. M. rendered his opinion that the 
appellant's primary sclerosing cholangitis was not related to 
his radiation therapy.  The report notes that he had had 16 
years experience as a practicing hepatologist, and that he 
had participated in the care of approximately 300 patients 
with primary sclerosing cholangitis.  He  questioned, yet 
assumed to be true, that the appellant's parathyroid adenoma 
and hypercalcemia for which service connection had been 
granted were related to his in-service radiation therapy, 
noting that the medical basis for such a conclusion was weak.  
He stated that the cause of primary sclerosing cholangitis 
was unknown, but there was a strong association of primary 
sclerosing cholangitis to other autoimmune diseases, 
particularly, ulcerative colitis and a number of other 
secondary causes, unrelated to this matter.  He added that 
gallstones were not a cause of primary sclerosing 
cholangitis, and although such could cause bile duct 
obstruction, gallstones did not produce stricturing of the 
intra- and extrahepatic bile ducts, noted to be the hallmark 
of primary sclerosing cholangitis.  He stated that it was it 
was important to not confuse cholangitis secondary to bile 
duct obstruction (which was generally caused by bacterial 
inflammation of the bile ducts) with sclerosing cholangitis 
as the appellant had, (which was believed to be an autoimmune 
phenomenon) as they were two distinct entities.

He stated that Dr. M. R. G.'s opinion to the effect that  
radiation therapy led to subsequent biliary lithiasis, which 
in turn had led to the primary sclerosing cholangitis, was 
insupportable based upon medical fact.  He noted that that 
there was little data to suggest that hyperparathyroidism was 
associated with an increased risk of gallstones as maintained 
by Dr. M. R. G., and that although previous experts quoted 
1994 research in support thereof, the research article only 
demonstrated that the biliary system was permeable to calcium 
ions, and that serum calcium concentration could be one 
determinant of biliary calcium concentration.  He explained 
that although the researchers demonstrated that those with 
hypercalcemia had a greater prevalence of calcified 
gallstones, an increased serum level was not a cause of 
gallstones.  Rather, that when such gallstones were present 
they were likely to be calcified.  He stated that even with 
several erroneous assumptions, because the appellant's 
hyperparathyroidism and hypercalcemia occurred 20 years 
before he was diagnosed to have liver disease, it would 
remain highly unlikely that the hyperthyroidism and 
hypercalcemia were related.  As to Dr. C. N. B.'s opinion, 
Dr. J. R. L. stated that his opinion to the effect that 
hypercalcemia might have contributed to pancreatitis, which 
in turn led to sclerosing cholangitis, was erroneous.  He 
pointed out that the appellant had never been diagnosed to 
have an episode of pancreatitis.  He concluded that there was 
little evidence to support the chain of events that were 
proffered by the appellant to link his in-service radiation 
therapy to a diagnosis of primary sclerosing cholangitis, 
that there was no evidence to suggest that radiation therapy 
led to hypercalcemia, and that there was absolutely no 
evidence that gallstones led to primary sclerosing 
cholangitis.

In February 2005, a VA board of examiner's reviewed the C-
file and provided the following opinion:  

1.  The July 2002 analysis by Dr. [C. N. 
B.] opines essentially that there is 
some suggestion in the medical 
literature of an association between 
hyperparathyroidism and gallstone 
formation.  The evidence he cites here 
and in his 2001 analysis is scant, 
contradictory, and inconclusive at best.  
Dr. [J. R. L.], based on his review of 
the literature, concludes that it has 
been shown that gallstones in patients 
with hypercalcemia are more likely to be 
calcified - - but that there is no 
convincing evidence that the actual 
incidence of gallstones is higher.  Dr. 
[J. R. L.] further makes the point, 
which is not addressed by Dr. 
[C. N. B.], that the claimant's 
hyperparathyroidism and hypercalcemia in 
1967 (treated by parathyroidectomy also 
in 1967), preceded by more than 20 years 
the first evidence for biliary disease.  
It was not until 1988 that the claimant 
presented with biliary symptoms, at 
which time gallstones were diagnosed by 
ultrasound.  It should be noted that 
following his parathyroidectomy in 1967, 
there was no further evidence for 
hypercalcemia[.]  

The scant and contradictory literature 
supporting increased risk for gallstones 
due to hypercalcemia/hyperparathyroidism 
makes such a link speculative at best.  
In this particular case, the time lag 
makes such a relationship even more 
tenuous - and the board's opinion is 
that it is NOT at least as likely as not 
that the claimant[']s gallstones 
(diagnosed in 1988) were caused by his 
hyperparathyroidism (treated by 
parathyroidectomy in 1967).  

2.  Gallstones are not an accepted cause 
of primary sclerosing cholangitis.  
[Primary sclerosing cholangitis] is an 
idiopathic disorder, which can (although 
not always) be associated with certain 
conditions (inflammatory bowel disease, 
among others), none of which are 
apparent in this claimant.  It is 
plausible, as asserted by Dr. [C. N. 
B.], that rather than primary sclerosing 
cholangitis, the veteran has secondary 
sclerosing cholangitis.  Gallstone-
induced cholangitis, which appears to be 
what the claimant suffered in 1988, is 
an accepted cause of sclerosing 
cholangitis.  It therefore is reasonable 
to conclude that the claimant[']s 
sclerosing cholangitis is secondary to 
gallstones, especially as he has not 
experienced the usual progressive course 
of primary sclerosing cholangitis.  

OPINION:

It is plausible that the veteran[']s 
sclerosing cholangitis was caused by 
gallstone-induced cholangitis.  However, 
gallstones are very common without 
invoking any specific etiology, and it 
is NOT at least as likely as not that in 
this case the gallstones were caused by 
hyperparathyroidism.  This conclusion is 
based on (1) the tenuous evidence for 
such a link in general and (2) the time 
lag between the two entities in this 
case.  Therefore, it is NOT at least as 
likely as not that the claimant['s] 
sclerosing cholangitis is causally 
linked to his history of resolved 
hyperparathyroidism.  

Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

Except as provided in 38 C.F.R. § 3.300(c) (2004), disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant asserts that sclerosing cholangitis is related 
to service.  More specifically, he asserts that the radiation 
treatment for acne during service ultimately caused 
gallstones, which in turn, caused sclerosing cholangitis.  

The Board notes that cholangitis is not listed as a disease 
subject to service connection pursuant to 38 U.S.C.A. 1112(c) 
and 38 C.F.R. §§ 3.307, 3.309.  Regardless, there is no 
competent evidence that sclerosing cholangitis was manifest 
during service or in proximity to separation from service.  
The veteran's assertions that he had the disability during 
service is unsupported and not competent.

The issue in this matter requires competent evidence.  The 
appellant is competent to report his symptoms.  His opinion 
in regard to etiology, however, is not competent evidence, as 
he is a layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Initially, the Board notes that while the appellant's 
disorder has been characterized as primary sclerosing 
cholangitis, Dr. B and Dr. L have both opined the appellant 
more likely had secondary sclerosing cholangitis.  Most 
recently, the February 2005 VA board of examiners agreed, 
noting that the appellant had not experienced the usual 
progressive course of primary sclerosing cholangitis, and 
that secondary sclerosing cholangitis was probably gallstone 
induced.  Similarly, Dr. J. R. L. noted that primary 
sclerosing cholangitis was not associated with gallstones, as 
such did not produce stricturing of the hepatic bile ducts.  
Regardless, as noted in Dr. C. N. B.'s report, both secondary 
sclerosing cholangitis and primary sclerosing cholangitis 
fall under the general category of sclerosing cholangitis.  
Thus, the issue in this case is whether the appellant's 
sclerosing cholangitis is related to a service connected 
disease or injury.  

The Board notes that a January 2004 VA gastroenterologist, as 
well as Dr. J. R. L., Dr. T. J. M., and the February 2005 VA 
board of examiners stated that primary sclerosing cholangitis 
is idiopathic.  While some autoimmune diseases and certain 
conditions, such as inflammatory bowel disease were noted to 
have a possible association with primary sclerosing 
cholangitis by Dr. J. R. L. and the board of examiners, 
respectively, none were noted to be pertinent to the 
appellant

In this case there is a conflict in the record.  Dr. M. R. G. 
stated that it could be assumed that the significantly high 
doses of radiation resulted in renal and biliary lithiasis, 
which led to sclerosing cholangitis.  Similarly, Dr. C. N. B 
opined that the appellant's hyperparathyroid disease caused 
by radiation exposure lead to formation of gallstones, which 
caused sclerosing cholangitis.  

Weighed against the above opinions are opinions to the effect 
that the appellant's sclerosing cholangitis is not related to 
service or a service-connected disease or injury.  In the 
September 1999 opinion, Dr. T. J. M. stated that a causal 
relationship between the appellant's parathyroid adenoma and 
hypercalcemia and later development of primary sclerosing 
cholangitis 20 years later was remote.  He noted no acute 
radiation sickness that would be expected with deep 
penetrating radiation therapy.  In February 2005, the VA 
board of examiners stated that while it was plausible that 
the appellant's sclerosing cholangitis was gallstone-induced, 
it was not likely that the that gallstones were caused by 
hyperparathyroidism, noting that gallstones were very common 
without invoking any specific etiology.  The board of 
examiners based the opinion on the fact that evidence of such 
a link was tenuous and that there was too great of a time lag 
between the two entities.  The examiners unequivocally stated 
that the appellant's sclerosing cholangitis was not as likely 
as not causally linked to the history of resolved 
hyperparathyroidism.  

With regard to Dr. M. R. G.'s December 1998 opinion, the 
Board notes the opinion is premised upon medical studies 
indicating a link between cholangitis, not sclerosing 
cholangitis, and the assertedly antecedent disorders.  This 
is evidenced by Dr. M. R. G.'s observation that significantly 
high doses of radiation led to parathyroid adenoma, which in 
turn resulted in renal and biliary lithiasis.  However, as is 
noted above, Dr. J. R. L. has set forth that cholangitis with 
its associated renal dysfunction is not the appellant's 
disability.  He emphasized that sclerosing cholangitis and 
cholangitis were two distinct entities.  Thus, Dr. M. R. G.'s 
opinion 


is based upon the assumption of the misidentified disorder of 
little probative value in that regard.  

As for Dr. C. N. B.'s opinion, the Board notes there is no 
evidence the appellant had pancreatitis.  Further, Dr. C. N. 
B.'s preliminary conclusion that it was clear that the 
appellant's hyperparathyroidism secondary to radiation likely 
caused his nephrolithiasis is not supported.  The literature 
he cites in furtherance of his opinion suggests that evidence 
of a causal linkage between nephrolithiasis and 
hyperparathyroidism is not established.  Thus, the Board 
finds Dr. C. N. B.'s opinion to be of diminished probative 
value.  

The Board finds the Dr. J. R. L.'s May 2002 opinion to the 
effect that radiation therapy did not lead to subsequent 
biliary lithiasis and that hyperparathyroidism was not 
associated with an increased risk of gallstones, coupled with 
the thorough and well-reasoned opinion of the VA board of 
examiners, to the effect that it was not at least as likely 
as not that sclerosing cholangitis was linked to the 
appellant's hyperparathyroidism to be more probative.  In 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  








ORDER

Service connection for sclerosing cholangitis is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


